               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEBRASKA

YASET LOUIS VASQUEZ,
                                                        8:19-CV-157
                   Plaintiff,

vs.                                                     JUDGMENT

KRAFT FOOD GROUPS, INC.,

                   Defendant.

      On the parties' Joint Stipulation to Dismiss with Prejudice (filing 14),
this case is dismissed with prejudice, each party to bear their own costs.


      Dated this 10th day of October, 2019.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge
